DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At line 10, “the battery” should read “a battery”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (U.S. Publication No. 2009/0015199) in view of Jain et al. (U.S. Publication No. 2011/0249472), hereinafter Jain, and further in view of Lee (EPO Publication No. 2660950).
Regarding claim 1, Kitanaka discloses a switching control method (Figure 1) for an isolated bidirectional DC-DC converter (Figure 1:  200(1)) including:  a first circuit breaking unit (Figure 1:  8) breaking a line connected to a DC grid system (Figure 1:  1(1); Paragraph [0225]) when malfunction occurs (Paragraph [0201]); a first capacitor (Figures 1 and 8:  40(1); Figure 8:  43) charging with a voltage supplied from the DC grid system (Figure 1:  1(1); Paragraph [0225]); a first switching unit (Figures 1 and 9:  51a; Figure 10:  51a1, 51a2) connected to the first capacitor (Figures 1 and 8:  40(1); Figure 8:  43) in parallel and having multiple switches (Figure 9:  51a1, 51a2); a second switching unit (Figures 1 and 9:  51a; Figure 10:  51a3, 51a4) having multiple switches (Figure 10:  51a3, 51a4); a second capacitor (Figures 1 and 12:  60(1); Figure 12:  63) storing an output voltage of the second switching unit (Figures 1 and 9:  51a; Figure 10:  51a3, 51a4) and charging the battery (Figures 1 and 17:  110; Figure 17:  111; Paragraph [0098]); a switching control unit (Figure 10:  52a) controlling switching of the first switching unit (Figures 1 and 9:  51a; Figure 10:  51a1, 51a2) and the second switching unit (Figures 1 and 9:  51a; Figure 10:  51a3, 51a4); a second circuit breaking unit (Figures 1 and 16:  100; Paragraphs [0091]-[0096]) breaking a line connected to the battery (Figures 1 and 17:  110; Figure 17:  111; Paragraph [0098]) when malfunction occurs (Paragraphs [0091]-[0096]); and wherein bidirectional power flow between the DC grid system (Figure 1:  1(1); Paragraph [0225]) and the battery (Figures 1 and 17:  110; Figure 17:  111; Paragraph [0098]) is switched (Figure 10:  51a; Paragraph [0062]).
in full-bridge form; a transformer provided with a primary side to which an output terminal of the first switching unit is connected; a second switching unit having multiple switches in a full-bridge form connected to a secondary side of the transformer; a second line breaking unit (128) connected to the second circuit breaking unit (118) in parallel and breaking a line depending on operation, the method comprising:  determining whether a voltage of the DC grid system is a preset input voltage; turning on the first line breaking unit and the second line breaking unit when being the preset input voltage, and charging the first capacitor and the second capacitor with initial voltages; detecting the initial voltages of the first capacitor and the second capacitor; turning on the first circuit breaking unit and the second circuit breaking unit when the detected initial voltages are a first reference voltage preset; turning off the first line breaking unit and the second line breaking unit after the first circuit breaking unit and the second circuit breaking unit are turned on; detecting, in real time, charge voltages with which the first capacitor and the second capacitor are charged; detecting load capacity of a load connected to the battery; and switching the first switching unit and the second switching unit depending on the charge voltages of the first capacitor and the second capacitor and on the load capacity, wherein the switching is performed using phase shift modulation (PSM), single pulse width modulation (SPWM), and double pulse width modulation (DPWM) switching controls together.
(Figure 2:  22) having multiple switches in full-bridge form (Figure 2:  S1-S4); a transformer (Figure 2:  26) provided with a primary side (Figure 2:  Np) to which an output terminal of the first switching unit (Figure 2:  22) is connected; a second switching unit (Figure 2:  24) having multiple switches in a full-bridge form (Figure 2:  S1s-S4s) connected to a secondary side (Figure 2:  Ns) of the transformer (Figure 2:  26); wherein the switching is performed using phase shift modulation (PSM), single pulse width modulation (SPWM), and double pulse width modulation (DPWM) switching controls together (Paragraph [0026]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kitanaka to incorporate the teaching of Jain.  Doing so would provide a DC-DC converter capable of operating in various modes according to load conditions, thereby increasing efficiency.
	Jain does not teach a first line breaking unit connected to the first circuit breaking unit in parallel and breaking a line depending on operation; a second line breaking unit connected to the second circuit breaking unit in parallel and breaking a line depending on operation, the method comprising:  determining whether a voltage of the DC grid system is a preset input voltage; turning on the first line breaking unit and the second line breaking unit when being the preset input voltage, and charging the first capacitor and the second capacitor with initial voltages; detecting the initial voltages of the first capacitor and the second capacitor; turning on the first circuit breaking unit and the second circuit breaking unit when the detected initial voltages are a first reference voltage preset; turning off the first line breaking unit and the second line breaking unit after the first circuit breaking unit and the second circuit breaking unit are turned on; 
	Lee teaches a first line breaking unit (Figure 1:  123) connected to the first circuit breaking unit (Figure 1:  121-122) in parallel and breaking a line (Figure 1:  124-125) depending on operation; a second line breaking unit (Figure 1:  133) connected to the second circuit breaking unit (Figure 1:  131-132) in parallel and breaking a line (Figure 1:  134-135) depending on operation, the method comprising:  determining whether a voltage of the DC grid system is a preset input voltage (Figure 6; Claim 12; Paragraphs [0097]-[0122]); turning on the first line breaking unit (Figure 1:  123) and the second line breaking unit (Figure 1:  133) when being the preset input voltage, and charging the first capacitor (Figure 1:  127) and the second capacitor (Figure 1:  137) with initial voltages (Figure 6; Claim 12; Paragraphs [0097]-[0122]); detecting the initial voltages of the first capacitor and the second capacitor (Figure 6; Claim 12; Paragraphs [0097]-[0122]); turning on the first circuit breaking unit (Figure 1:  121-122) and the second circuit breaking unit (Figure 1:  131-132) when the detected initial voltages are a first reference voltage preset (Figure 6; Claim 12; Paragraphs [0097]-[0122]); turning off the first line breaking unit and the second line breaking unit after the first circuit breaking unit and the second circuit breaking unit are turned on (Figure 6; Claim 12; Paragraphs [0097]-[0122]); detecting, in real time, charge voltages with which the first capacitor and the second capacitor are charged (Figure 6; Claim 12; Paragraphs [0097]-[0122]); detecting load capacity of a load connected to the battery (Figure 6; Claim 12; Paragraphs [0097]-[0122]); and switching the first switching unit and the second switching unit depending on the charge voltages of the first capacitor and the second capacitor and on the load capacity (Figure 6; Claim 12; Paragraphs [0097]-[0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kitanaka to incorporate the teaching of Lee.  Doing so would provide a DC-DC converter capable of operating bidirectionally and charging input/output ports prior to connecting a load for charging, thereby increasing efficiency of the charging process.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-6, the prior art of record fails to disclose alone or in combination:
wherein in a case where the charge voltage of the second capacitor is less than a second reference voltage preset, when the load capacity is lower than a preset reference value of rated capacity of the load, the first switching unit and the second switching unit are switched with the DPWM switching control, and when being equal to or greater than the reference value, the first switching unit is switched with the SPWM .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strzalkowski.  U.S. Publication No. 2014/0313784.  “Bi-Directional Power Converters.”
Jacobson et al.  U.S. Patent No. 9,263,961.  “Wide Input DC/DC Resonant Converter to Control Reactive Power.”
Zane et al.  U.S. Publication No. 2015/0349649.  “Zero Voltage Switching Operation of a Minimum Current Trajectory for a DC-to-DC Converter.”
Sharma.  U.S. Publication No. 2013/0039104.  “Bidirectional Multimode Power Converter.”
Wagoner et al.  U.S. Publication No. 2017/0310234.  “Power Converter Topology for Use in an Energy Storage System.”
Kim et al.  U.S. Publication No. 2014/0152251.  “Apparatus and Method for Charge Control in Wireless Charging System.”
Xue et al.  U.S. Publication No. 2016/0172877.  “Optimal Battery Current Waveform for Bidirectional PHEV Battery Charger.”
Yoo et al.  U.S. Publication No. 2016/0352236.  “Electric Power Convertion Apparatus and Method of Operating The Same.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED E FINCH III/Primary Examiner, Art Unit 2838